DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/24/2022, with respect to the previously filed claim objections, 35 U.S.C. 112 rejections, and the 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive.
Applicant has resolved each of the issues raised by the previously filed claim objections and 35 U.S.C. 112 rejections via amendment.
As pointed out by Applicant, Marchek et al. fails to disclose “the second section including a plurality of holes… being axially and radially spaced relative to each other in longitudinal and annular rows”.
The rejections and objections of the claims have been withdrawn.
Allowable Subject Matter
Claims 1-7 and 18-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 filed on 1/24/2022 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of “the second section including a plurality of holes defined therein, the plurality of holes being axially and radially spaced 
	The closest prior art is Marchek et al. (PGPub US 2006/0200185 A1), which discloses a tissue guard (300 in Fig. 3A, can be considered a guard because it is placed between tissue and any instruments inserted through it), comprising: a body (320 and 330) comprising a first section (320) and a second section (330) each defining an open proximal end, an open distal end, and a lumen extending therethrough (open ends at 340a and 340b, PP [0039]: “The access device 300 has a first proximal section 320 having a hollow tubular body defining a first path 340a and a second distal section 330 having a hollow tubular body defining a second path 340b extending along a longitudinal axis of the device”), the distal end of the first section (bottom end of 320) including a plurality of resilient fingers (325) operably coupled thereto, each of the plurality of resilient fingers (325) including a flange (unmarked L-shaped end, shown in close-up view of Fig. 3A below) biased towards the distal end of the first section (PP [0039]: "Alternately, the distal end 322 of the proximal section may have spring-loaded fingers 325 to engage the grooves 335 on the distal section to hold the two sections together at a fixed length", biased inwards radially towards body of 320), the second section (330) including a plurality of holes (335) defined therein, the plurality of holes (335) being axially spaced relative to each other in a longitudinal row (PP [0039]: "The outer surface of the distal section has individual grooves 335 cut circumferentially around the longitudinal axis", grooves/holes are individual and not a single spiral) with the plurality of resilient fingers (325), the proximal end of the second section (bottom end of 330) configured to be telescopically received within the distal end of the first section (upper end of 320, while this is believed to be an error as stated in the Claim Objections above, the distal end of 330 is radially received within the proximal end of 320) such 325) with a row of annular holes (335) locks the first section (320) relative to the second section (330, PP [0039]: "Alternately, the distal end 322 of the proximal section may have spring-loaded fingers 325 to engage the grooves 335 on the distal section to hold the two sections together at a fixed length") to incrementally adjust the height of the body (320 and 330, see height difference in Fig. 3A versus 3B).

    PNG
    media_image1.png
    485
    520
    media_image1.png
    Greyscale

	However, Marchek et al. fails to disclose that the plurality of holes are radially spaced relative to each other in annular rows, since the holes of Marchek et al. longitudinally extend in a single row along the length of the second section. Furthermore, the prior art of record does not suggest any motivation to modify the Marchek et al. disclosure to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771